DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 19 is objected to because of the following informalities:  The claim recites “the cage”, it should be “the tube”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 20 requires the radially expandable frame being shaped to define cells.  The examiner notes that “cell” or “cells” is not used in the instant disclosure.  The cells are interpreted to be the openings between the struts on the expandable frame.  However, there does not appear to be support for the structure being configured to reduce sizes of cells.  Since the instant disclosure does not identify or use the terms cells there is not support for the structure disposed in a vicinity of the impeller to reduce sizes of cells.  The examiner notes that “reduce” is used in published paragraph [0079] to discuss a risk of hemolysis and “reduced” and “reduces” are used in paragraph [0078] to disclose a spring (54) which reduces a diameter of the impeller.  Therefore, there does not appear to be support for the amendment as filed.  Dependent claims 2-19 and 21 inherit the same deficiencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite “a structure being disposed in a vicinity of the impeller”.  Since the instant disclosure does not use the word “vicinity” it is unclear what “in a vicinity of the impeller” encompasses.  How far from the impeller is considered to be outside the vicinity?  In order to advance prosecution a structure being used to control the radially-expandable frame is considered to be in the vicinity of the impeller. Dependent claims 2-19 and 21 inherit the same deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez (US Patent 8,690,749).
Referring to Claims 1 and 20, Nunez teaches an apparatus/method comprising: an elongate tube configured to traverse an aortic valve of a subject, such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject (e.g. Column 3 lines 31-33 discloses a ventricular assist device and Column 5, lines 37-47 and Figures 5 and 9), the elongate tube comprising a blood- impermeable material (e.g. Element 63 and Column 8 lines 1-15 discloses the fabric is made of polyester (same material as instant application), and a radially-expandable frame disposed within at least a portion of the tube (e.g. Figures 5-9 and 14, inner stent body 37, Figure 6 illustrates the expanded inner main stent body), the radially-expandable frame being shaped to define cells (e.g. Figure 6 illustrates the cells (openings) in the frame); an impeller disposed inside the radially-expandable frame, the impeller being configured to rotate such as to pump blood from the left ventricle to the aorta (e.g. Figure 11, impeller 5 with rotatable member 17 and Column 5 lines 37-50 disclose guiding device in compressed form to the aorta); a structure disposed in a vicinity of the impeller, the structure being configured to reduce sizes of cells of the radially-expandable frame of the elongate tube in the vicinity of the impeller (e.g. Figures 9-12 outer nested stent body composed of 45, 47, 49, and 51 or Figure 19A and 19b, sheath 105); rotating the impeller (e.g. Column 7 lines 59-65 disclose the impeller rotating around a central axis).

Referring to Claim 2, Nunez teaches the apparatus according to claim 1, wherein the impeller is configured to be placed within the subject's left ventricle (e.g. Column 5 lines 37-56).

Referring to Claim 3, Nunez teaches the apparatus according to claim 1, wherein the impeller is configured to be placed within the subject's aorta (e.g. Column 5 lines 37-56).

Referring to Claims 4 and 21, Nunez teaches the claimed invention, wherein the structure comprises a cage (e.g. Figures 9-12 outer nested stent body composed of 45, 47, 49, and 51).

Referring to Claim 5, Nunez teaches the apparatus according to claim 4, wherein the structure comprises a radially-expandable cage (e.g. Figures 9-12 outer nested stent body composed of 45, 47, 49, and 51).

Referring to Claim 6, Nunez teaches the apparatus according to claim 4, wherein the cage is integrally formed with the radially-expandable frame of the elongate tube (e.g. Figures 9-12 outer nested stent body composed of 45, 47, 49, and 51 and Column 6 lines 25-47).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US Patent 8,690,749).
Referring to Claim 9, Nunez teaches the apparatus according to claim 4, teaches laser cutting the stent main body (e.g. Column 6 lines 7-8) and the material having the property of being compressible and expandable restoring to the original dimensions (shape memory material) with sufficient radial and axial force to withstand the surrounding compressive forces of the cardiac environment (claim 2).  However, Nunez does not explicitly recite wherein the cage and the radially-expandable frame of the elongate tube are cut from a single piece of a shape memory material.
 	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the cage and the radially- expandable frame of the elongate tube cut from a single piece of a shape memory material, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 1-9, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US Patent 8,690,749) in view of Siess (US Publication 2008/0103591).
Referring to Claims 1, 4, 5, 7, 20 and 21, Nunez teaches an apparatus/method comprising: an elongate tube configured to traverse an aortic valve of a subject, such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject (e.g. Column 3 lines 31-33 discloses a ventricular assist device and Column 5, lines 37-47 and Figures 5 and 9), the elongate tube comprising a blood- impermeable material (e.g. Element 63 and Column 8 lines 1-15 discloses the fabric is made of polyester (same material as instant application), and a radially-expandable frame disposed within at least a portion of the tube (e.g. Figures 5-9 and 14, inner stent body 37, Figure 6 illustrates the expanded inner main stent body), the radially-expandable frame being shaped to define cells (e.g. Figure 6 illustrates the cells (openings) in the frame); an impeller disposed inside the radially-expandable frame, the impeller being configured to rotate such as to pump blood from the left ventricle to the aorta (e.g. Figure 11, impeller 5 with rotatable member 17 and Column 5 lines 37-50 disclose guiding device in compressed form to the aorta); rotating the impeller (e.g. Column 7 lines 59-65 disclose the impeller rotating around a central axis).  However, Nunez does not disclose a radially-expandable cage disposed in a vicinity of the impeller, the cage being disposed inside the radially-expandable frame and configured to reduce sizes of cells of the radially-expandable frame of the elongate tube in the vicinity of the impeller.  In addition Nunez does not explicitly disclose the mechanism for collapsing or expanding wherein the structure is a radially-expandable cage disposed inside the radially-expandable frame. 	Siess teaches that it is known to use a radially-expandable cage inside the frame and configured to reduce the diameter of the elongate tube in the vicinity of the impeller as set forth in Figures 1 and 5, cage 34 to provide a simple substitution of a known technique for another to provide controlled reduction in size to make insertion easier.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with a radially-expandable cage inside the frame and configured to reduce the diameter of the elongate tube in the vicinity of the impeller as taught by Siess since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size to make insertion easier.
Referring to Claim 2, Nunez in view of Siess teaches the apparatus according to claim 1, wherein the impeller is configured to be placed within the subject's left ventricle (e.g. Column 5 lines 37-56).

Referring to Claim 3, Nunez in view of Siess teaches the apparatus according to claim 1, wherein the impeller is configured to be placed within the subject's aorta (e.g. Column 5 lines 37-56).
Referring to Claim 6, Nunez in view of Siess teaches the apparatus according to claim 4, except wherein the cage is integrally formed with the radially-expandable frame of the elongate tube. 	Siess teaches that it is known to use a radially-expandable cage inside the frame wherein the cage is integrally formed with the frame as set forth in Figures 1 and 5, cage 34 to provide a simple substitution of a known technique for another to provide controlled reduction in size to make insertion easier.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with a radially-expandable cage inside the frame wherein the cage is integrally formed with the frame as taught by Siess since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size to make insertion easier.
 	In addition, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the cage integrally formed with the radially-expandable frame of the elongate tube, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to Claim 8, Nunez in view of Siess teaches the apparatus according to claim 4, except wherein the cage is configured to align a longitudinal axis of the impeller with a longitudinal axis of the tube.
 	Siess teaches that it is known to use the cage is configured to align a longitudinal axis of the impeller with a longitudinal axis of the tube as set forth in Figures 1 and 5, cage 34 to provide a simple substitution of a known technique for another to provide controlled reduction in size to make insertion easier.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with the cage is configured to align a longitudinal axis of the impeller with a longitudinal axis of the tube as taught by Siess since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size to make insertion easier.

Referring to Claim 9, Nunez in view of Siess teaches the apparatus according to claim 4, teaches laser cutting the stent main body (e.g. Column 6 lines 7-8) and the material having the property of being compressible and expandable restoring to the original dimensions (shape memory material) with sufficient radial and axial force to withstand the surrounding compressive forces of the cardiac environment (claim 2).  However, Nunez does not explicitly recite wherein the cage and the radially-expandable frame of the elongate tube are cut from a single piece of a shape memory material.
 	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the cage and the radially- expandable frame of the elongate tube cut from a single piece of a shape memory material, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Referring to Claims 17-19, Nunez in view of Siess teaches the apparatus according to claim 1, wherein the impeller and the tube are configured such that, when the impeller and the tube are deployed within the subject, a gap between an outer edge of the impeller and an inner surface of the tube (e.g. Figure 11 air gap 53); the gap between the outer edge of the impeller and the inner surface of the cage is maintained (e.g. Figure 11 and Column 7, lines 14-33).  However, Nunez does not explicitly disclose the gap is less than 0.4 mm.
 	 Siess teaches that it is known to use a deflection channel 42 is defined through which the blood can flow, while the small distance of approximately 0.1 mm between the front supporting wall 44 and the envelope 24 allows only a comparably small amount of blood to flow as set forth in Paragraph [0032] and Figure 1 to provide prevention of an undesirable return flow of blood.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with the gap is approximately 0.1 mm as taught by Siess, since such a modification would provide the predictable results of prevention of an undesirable return flow of blood. 	In addition, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Nunez with the gap is less than 0.4 mm, because Applicant has not disclosed that the gap size of less than 0.4 mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with air gap as taught by Nunez, because it provides a distance between the impeller and the inner stent allowing the impeller to rotate and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Nunez.
Therefore, it would have been an obvious matter of design choice to modify Nunez to obtain the invention as specified in the claim(s).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US Patent 8,690,749) in view of Siess (US Publication 2008/0103591) as applied to claim 1 above, and further in view of Keenan et al (US Publication 2013/0303969)
Referring to Claim 9, Nunez in view of Siess teaches the apparatus according to claim 4, teaches laser cutting the stent main body (e.g. Column 6 lines 7-8) and the material having the property of being compressible and expandable restoring to the original dimensions (shape memory material) with sufficient radial and axial force to withstand the surrounding compressive forces of the cardiac environment (claim 2).  However, Nunez does not explicitly recite wherein the cage and the radially-expandable frame of the elongate tube are cut from a single piece of a shape memory material.
 	In the alternative that the material restoring to the original dimension is not a memory shape material. Keenen et al teaches that it is known to use a cannula (108) having an expandable nitinol structure (nitinol is a memory shape material) as set forth in Figure 4 and Paragraph [0062] to provide a simple substitution of one known material to restore the original shape for another and using a known material in medical implants that is biocompatible and can withstand deformation without damage and adapt and restore its shape in relation to heart movement.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with an expandable nitinol structure as taught by Keenen et al, since such a modification would provide the predictable results of a simple substitution of one known material to restore the original shape for another and using a known material in medical implants that is biocompatible and can withstand deformation without damage and adapt and restore its shape in relation to heart movement.
 	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the cage and the radially- expandable frame of the elongate tube cut from a single piece of a shape memory material, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US Patent 8,690,749) in view of Siess (US Publication 2008/0103591) as applied to claim 1 above, and further in view of Schmitz-Rode et al (US Patent 6,533,716).
Referring to Claims 10 and 11, Nunez in view of Siess teaches the apparatus according to claim 1, wherein the impeller comprises at least one impeller blade comprising: at least one helical elongate element; a film of material supported at least partially by the helical elongate element; further comprises a spring disposed inside of the helical elongate element, wherein the film of material is supported between the helical elongate element and the spring.
 	Schmitz-Rode et al, which is for a blood pump system, teaches that it is known to use an impeller comprises at least one impeller blade comprising: a spring disposed in at least one helical elongate element (e.g. Figure 3, spring 9, helical elongate element 8);
a film of material supported at least partially by the helical elongate element (e.g. Figure 3, Element 10) as set forth in Figure 3 to provide a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with an impeller comprises at least one impeller blade comprising: a spring disposed in at least one helical elongate element; a film of material supported at least partially by the helical elongate element as taught by Schmitz-Rode et al, since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.

Referring to Claim 12, Nunez in view of Siess and Schmitz-Rode et al teaches the apparatus according to claim 11, wherein the impeller comprises a plurality of elements (e.g. Figure 11 illustrates numerous blades 5).  However, Nunez does not disclose the impeller blades comprise of helical elongate elements, and the film of material is supported between the plurality of helical elongate elements and the spring, such that the impeller defines a plurality of blades.
 	Schmitz-Rode et al, which is for a blood pump system, teaches that it is known to use an impeller comprising: a spring disposed in at least one helical elongate element (e.g. Figure 3, spring 9, helical elongate element 8); a film of material supported between the plurality of helical elongate elements and the spring (e.g. Figure 3, Element 10) as set forth in Figure 3 to provide a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with an impeller comprises at least one impeller blade comprising: a spring disposed in at least one helical elongate element; a film of material supported between the plurality of helical elongate elements and the spring as taught by Schmitz-Rode et al, since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.

Referring to Claim 13, Nunez in view of Siess and Schmitz-Rode et al teaches the apparatus according to claim 11, except wherein the impeller is configured to be radially constrained by the helical elongate element and the spring being axially elongated, and wherein in response to the axial elongation of the helical elongate element and the spring, the film is configured to change shape without the film of material breaking. 	Schmitz-Rode et al, which is for a blood pump system, teaches that it is known to use an impeller configured to be radially constrained by the helical elongate element and the spring being axially elongated, and wherein in response to the axial elongation of the helical elongate element and the spring, the film is configured to change shape without the film of material breaking (e.g. Column 2 lines 49-57 discloses under compressed state elastic band (spring) 9 is under maximum tension and upon deployment the helix wire 8 takes shape) to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with an impeller configured to be radially constrained by the helical elongate element and the spring being axially elongated, and wherein in response to the axial elongation of the helical elongate element and the spring, the film is configured to change shape without the film of material breaking as taught by Schmitz-Rode et al, since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.

Referring to Claim 14, Nunez in view of Siess and Schmitz-Rode et al teaches the apparatus according to claim 11, wherein the spring, when disposed in a non-radially-constrained configuration thereof, is configured by virtue of its rigidity, to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained. 	Schmitz-Rode et al, which is for a blood pump system, teaches that it is known to use the spring, when disposed in a non-radially-constrained configuration thereof, is configured by virtue of its rigidity, to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained (e.g. Figure 3 and Column 2 lines 49-57) to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with a spring, when disposed in a non-radially-constrained configuration thereof, is configured by virtue of its rigidity, to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained as taught by Schmitz-Rode et al, since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.

Referring to Claim 15, Nunez in view of Siess and Schmitz-Rode et al teaches the apparatus according to claim 11, wherein: the impeller further comprises proximal and distal bushings (e.g. Figure 3, Element 1 includes bearings); the apparatus comprises a rigid shaft configured to extend from the proximal bushing to the distal bushing via the lumen, the rigid shaft being configured to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained (e.g. Figure 3, Element 17).  However, Nunez does not disclose the spring includes a lumen.
 	Schmitz-Rode et al, which is for a blood pump system, teaches that it is a rotatable shaft (6) driven from an outside motor within elastic band/spring (9) as set forth in Figure 3 and Column 2 lines 3-8 and Column 2 lines 30-44 to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with a rotatable shaft driven from an outside motor within elastic band/spring as taught by Schmitz-Rode et al, since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.

Referring to Claim 16, Nunez in view of Siess and Schmitz-Rode et al teaches the apparatus according to claim 11, except wherein the spring, when disposed in a non-radially-constrained configuration thereof, is configured such that there are substantially no gaps between windings of the spring and adjacent windings thereto. 	Schmitz-Rode et al, which is for a blood pump system, teaches that the spring, when disposed in a non-radially-constrained configuration thereof, is configured such that there are substantially no gaps between windings of the spring and adjacent windings thereto as set forth in Column 2 lines 49-57 discloses under compressed state elastic band (spring) 9 is under maximum tension and upon deployment the helix wire 8 takes shape to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nunez, with the spring, when disposed in a non-radially-constrained configuration thereof, is configured such that there are substantially no gaps between windings of the spring and adjacent windings thereto as taught by Schmitz-Rode et al, since such a modification would provide the predictable results of a simple substitution of a known technique for another to provide controlled reduction in size of the impeller to aid in insertion while providing normal operation after expanding.
Terminal Disclaimer
The terminal disclaimer filed on 7/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,291,825 and any patent granted on Application Number 16/275,559  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792